DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application claims priority to provisional  Application No. 61/752,091, filed January 14, 2013.  The benefit of the filing date of the prior application is acknowledged, pursuant to 35 U.S.C. 120, 37 CFR 1.78(2), and MPEP § 211 et seq.
	

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-40 are rejected on the ground of non-statutory double patenting as being unpatentable over Claims 1-22 of U.S. Patent No. 9,678,617, filed as Application 14/155,252 on January 14, 2014, claiming priority to US Provisional Application 61/752,091, filed on January 14, 2013; Claims 1-22 of U.S. Patent No. 9,857,964 filed as Application 15/591,017 on May 9, 2017; Claims 1-22 of U.S. Patent No. 10,891,039, filed as Application 15/843,918 on December 15, 2015; and Claims 1-18 of U.S. Patent No. 11,237,715, filed as Application 17/112,830 on December 4, 2020. The following table depicts the instant Claim 23 is much narrower than the Claims 1 of the patents, but many of the basic steps are the same.  The appropriate date for the instant application is the earliest date of January 14, 2013, prior to the enactment of the AIA .
It would have been obvious at the time of the invention to one skilled in the art to which the claimed invention pertains, that the instant invention is subject to double patenting with respect to the collaboration systems of U.S. Patent Nos. 9,678,617, 9,857,964, 10,891,039, and 11,237,715, since the basic steps in the processes are either identical or very similar.  The additional limitations not included in the previous patents are disclosed by either Rodriguez et al. (US 2011/0134204 A1) or Levine et al. (U.S. 2003/0177187 A1).  Such conclusion would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).  The date of the US Provisional Application 61/752,091 filing on January 14, 2013 will be considered the priority date.
Instant Application
17/556,538
U.S. Patent No.
11,237,715
U.S. Patent No.
10,843,918
U.S. Patent No.
9,857,964
U.S. Patent No.
9,678,617
Claim 23: 

A computer-based game collaboration system, comprising: at least one non-transitory computer readable memory storing software instructions and

 a collaboration database, wherein the collaboration database stores a plurality of collaboration interface components indexed by object characteristics and object locations; and 
at least one processor coupled with the at least one non-transitory computer readable memory and the collaboration database, and configured to, via execution of the software instructions, execute the following operations: 


receive sensor data from at least one device and related to a game object, including location data representing a location, wherein the game object is associated with a collaboration target within an augmented reality game; 


identify a set of object characteristics, including at least the location, associated with the game object from the sensor data; 





































select from the collaboration database a set of collaboration interface components 
from the plurality of the collaboration interface components, wherein each collaboration interface component of the set of collaboration interface components satisfy selection criteria based on at least some of the set of object characteristics; 

instantiate a first collaboration interface and a second collaboration interface, each interface comprising at least a portion of the augmented 3reality game, from the set of collaboration interface components on a first electronic device associated with a first player and a second electronic device associated with a second player, respectively, 

wherein the first collaboration interface is instantiated based on the collaboration target in the portion of the augmented reality game, on the location, and on at least one first player characteristic, and wherein the second collaboration interface is instantiated based on the collaboration target in the portion of the augmented reality game, on the location, and on at least one second player characteristic; 










enable the first electronic device to generate a first collaboration command via the instantiated first collaboration interface and the second electronic device to generate a second collaboration command via the instantiated second collaboration interface; 

detect a conflict between the first collaboration command and the second collaboration command; and 

provide an indication of the conflict between the first collaboration command and the second collaboration command
Claim 1: 
A collaboration system, comprising:




a collaboration database storing a plurality of collaboration interface components; and 
an object recognition engine communicatively coupled with the collaboration database, and configured to:







receive sensor data related to an object via an input interface; 






identify a set of object characteristics 

from the sensor data; 
















select a set of collaboration interface components 





having selection criteria satisfied by the object characteristics;


instantiate a collaboration interface from the set of components on at least a first electronic device; and






















































configure the first electronic device to generate a first collaboration command via the instantiated collaboration interface.
Claim 1: 

A collaboration system, comprising:










a collaboration database storing a plurality of collaboration interface components; and








at least one processor configured to control an object recognition 
engine communicatively coupled with the collaboration database, and 
the object recognition engine being configured to:





receive sensor data related to an object via an input interface, wherein the game object indicates a subject of a collaboration in a game;








identify a set of object 
characteristics 




from the sensor data;





































select a set of collaboration interface components 


from the plurality of collaboration interface components,




the set of collaboration 
interface components having selection criteria satisfied by the set of object characteristics;


instantiate a collaboration interface comprising a new game from the set of collaboration interface components on at least a first electronic device, wherein the collaboration interface is instantiated based on the game object indicating the subject of the collaboration in the new game and based on a location and player characteristic, 







































configure the first electronic device to generate a first collaboration command via the instantiated collaboration interface.

Claim 1: 

A collaboration system, comprising:










a collaboration database storing a plurality of collaboration interface components; and









at least one processor configured to control an object recognition engine communicatively coupled with the collaboration database, and 
the object recognition engine being configured to:





receive sensor data related to an object via an input interface;














identify a set of object characteristics 




from the sensor data;





































select the set of collaboration interface components 













having the selection criteria satisfied by the object characteristics;



instantiate a collaboration interface from the set of components 
on at least a first electronic device, 

instantiate the collaboration interface on a second electronic
device, determine the first electronic device as an owner of the collaboration interface, determine the second electronic device as a non-owner of the collaboration interface, the instantiation of the collaboration interface on the first electronic device including a
plurality of editing functions based on the determination of the first electronic device as the owner of the collaboration interface, and the instantiation of the collaboration interface on the second electronic device including a proper subset of the plurality of editing functions based on the determination of the second electronic device as the non-owner of the collaboration interface; and




configure the first electronic device to generate a first collaboration command via the instantiated collaboration interface.
Claim 1: 

A collaboration system, comprising:










a collaboration database storing a plurality of collaboration interface components; and









at least one processor configured to control an object recognition engine communicatively coupled with the collaboration database, and the object recognition engine being configured to:





receive sensor data related to an object via an input interface;














identify a set of object characteristics 




from the sensor data;

determine a collaboration interface component to be in a set of collaboration interface components if the collaboration interface component is capable of editing the sensor data, the set of collaboration interface components being a subset of the plurality of interface components;

determine a selection criteria being satisfied by each collaboration interface component in the set of collaboration interface components;


select the set of collaboration interface components 













having the selection criteria satisfied by the object characteristics;



instantiate a collaboration interface from the set of components
on at least a first electronic device, 



instantiate the collaboration interface on a second electronic
device, determine the first electronic device as an owner of the collaboration interface, determine the second electronic device as a non-owner of the collaboration interface, the instantiation of the collaboration interface on the first electronic device including a
plurality of editing functions based on the determination of the first electronic device as the owner of the collaboration interface, and 
the instantiation of the collaboration interface on the second electronic device including a proper subset of the plurality of editing functions based on the determination of the second electronic device as the non-owner of the collaboration interface; and

configure the first electronic device to generate a first collaboration command via the instantiated collaboration interface.
Claim 25:

The system of claim 23, wherein the at least one processor is further configured to reconcile the conflict between the first collaboration command with the second collaboration command.  
Claim 12:   
The system of claim 11, wherein the reconciliation engine is further configured to reconcile the first user command with the second user command.
Claim 12:   
The system of claim 11, wherein the reconciliation engine is further configured to reconcile the first user command with the second user command.
Claim 12:   
The system of claim 11, wherein the reconciliation engine is further configured to reconcile the first user command with the second user command.
Claim 12:   
The system of claim 11, wherein the reconciliation engine is further configured to reconcile the first user command with the second user command.
Claim 31: 
The system of claim 29, wherein the rules are based on one or more of the following: the game object rules, a copyright rules, contract rules, privacy rules, censorship rules, version control rules, game rules, moral rights rules, access rules, permission rules, command priority rules, and content rules.  
Claim 15:   
The system of claim 14, wherein the rule comprises intellectual property rules.
Claim 15:
The system of claim 14, wherein the rule comprises intellectual property rules.
Claim 15:
The system of claim 14, wherein the rule comprises intellectual property rules.
Claim 15:
The system of claim 14, wherein the rule comprises intellectual property rules.
Claim 31: 
The system of claim 29, wherein the rules are based on one or more of the following: the game object rules, a copyright rules, contract rules, privacy rules, censorship rules, version control rules, game rules, moral rights rules, access rules, permission rules, command priority rules, and content rules.
Claim 16: 
The system of claim 14, wherein the rule comprises censorship rules. 

Claim 16: 
 The system of claim 14, wherein the rule comprises censorship rules. 

Claim 16:   
The system of claim 14, wherein the rule comprises censorship rules.
Claim 16:   
The system of claim 14, wherein the rule comprises censorship rules.
Claim 31: 
The system of claim 29, wherein the rules are based on one or more of the following: the game object rules, a copyright rules, contract rules, privacy rules, censorship rules, version control rules, game rules, moral rights rules, access rules, permission rules, command priority rules, and content rules.  
Claim 17:
The system of claim 14, wherein the rule comprises version control rules.
   
Claim 17:
The system of claim 14, wherein the rule comprises version control rules.
Claim 17:
The system of claim 14, wherein the rule comprises version control rules.
Claim 17:
The system of claim 14, wherein the rule comprises version control rules.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-28 and 32-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rodriguez et al. (US 2011/0134204 A1, hereinafter referred to as Rodriguez) in view of Levine et al (U.S. 2003/0177187 A1, hereinafter referred to as Levine).
Regarding claim 23,
Rodriguez teaches:
 “a game collaboration system” (abstract, paragraph [0034]). [A system and method for facilitating collaboration of a group is called the ubiquitous collaborator platform and features are provided in a web-based 3-D game environment.]
“a collaboration database, wherein the collaboration database stores a plurality of collaboration interface components indexed by object characteristics and object locations” (paragraphs [0028], [0034], [0042]). [The ubiquitous controller system architecture includes databases, as well as e-sensors, 3D views, manipulators, and communication features ([0028]).  System features are provided in a web-based 3-D game environment that allows team members to collaborate on some set of tasks in predefined scenarios ([0034]).  The real-time database server is responsible for maintaining an accurate representation of all elements that compose the models ([0042]).]  (NOTE: The ubiquitous controller system database is equivalent to the “collaboration database” and the database server models to the “collaboration interface components.”)
“at least one processor coupled with the at least one non-transitory computer readable memory and the collaboration database” (paragraphs [0028], [0026]). [The 
ubiquitous controller system architecture provides the various functions of data acquisition, data distribution, and data visualization and the architecture includes databases ([0028]).  The ubiquitous collaborator processor (engine) is located in the middle of the unit ([0026]).]
“an object recognition engine communicatively coupled with the collaboration database” (paragraphs [0044], [0042]).  [The ubiquitous collaborator uses AI methods to consider features or characteristics such as texture patterns, similar objects, or user identified characteristics/preferences ([0044]).  The ubiquitous collaborator is network enabled and includes a data distribution suite with a core real-time database server, which is responsible for maintaining an accurate representation of all elements that compose the models ([0042]).] (NOTE: The ubiquitous collaborator is equivalent to the “object recognition engine” and the database server is inherently “communicatively coupled with the collaboration database.”)
“receive sensor data from at least one device and related to a game object, including location data representing a location” (paragraphs [0034], [0047], [0011]). [System features are provided in a web-based 3-D game environment that allows team members to collaborate on some set of tasks in predefined scenarios ([0034]).  The static and dynamic objects being processed by the ubiquitous collaborator have multiple cameras, lights, sensors, and indicators ([0047]).  The system platform and associated devices connect co-located teams of people with individuals dispersed throughout various geographic locations, and the platform addresses geographical and temporal fragmentation as well as data collection, data distribution and data visualization via remote networked sensors ([0011]).]
“wherein the game object is associated with a collaboration target within an augmented reality game” (paragraphs [0034], [0032], [0060]).  [System features are provided in a web-based 3-D game environment that allows team members to collaborate on some set of tasks in predefined scenarios ([0034]).  Sensors can augment the reality of the environment, such as merely examples, providing statistics, environmental conditions (e.g. storm surge/height/location data, wind speed, etc.), which can be used to generate or enhance simulation data ([0032]).  Examples of the ubiquitous collaborator system include capabilities that provide portable tools to support team processes and performance improvement; sports teams rely upon "game-tapes" to both prepare for upcoming competitions as well as to detect errors in coordination from prior games ([0060]).]  (NOTE: The  "game-tapes" to both prepare for upcoming competitions are equivalent to the “game object associated with a collaboration target.”)
 “identify a set of object characteristics, including at least the location, associated with the game object from the sensor data” (paragraphs [0047], [0011]). [Complex objects being processed by the ubiquitous collaborator have sensors, and the ubiquitous collaborator methodology automates the process through artificial intelligence methods that consider features or characteristics such as texture patterns, similar objects, or user identified characteristics or preferences to build complete images. The system platform and associated devices connect co-located teams of people with individuals dispersed throughout various geographic locations, and the platform addresses geographical and temporal fragmentation as well as data collection, data distribution and data visualization via remote networked sensors ([0011]).] 
 “select from the collaboration database a set of collaboration interface components from the plurality of the collaboration interface components, wherein each collaboration interface component of the set of collaboration interface components satisfy selection criteria based on at least some of the set of object characteristics” (paragraphs [0031], [0032]). [The ubiquitous controller system architecture includes databases, as well as e-sensors, 3D views, manipulators, and communication features ([0028]).  Users are able to select the way that video images and workspace visualization data are displayed on the LCD screens ([0031]). The collaboration engine drives collaboration by integrating sensor and human data from the field with group support software that manages team interaction, to provide assimilation of the virtual world into collaboration tools, which add content and human expertise to support the solution of various problems.]  (NOTE: The ubiquitous controller system database is equivalent to the “collaboration database” and the database server models to the “collaboration interface components.” The group support software that manages team interaction to add content is equivalent to “satisfy selection criteria.”)
“instantiate a first collaboration interface and a second collaboration interface, each interface comprising at least a portion of the augmented 3reality game, from the set of collaboration interface components on a first electronic device associated with a first player and a second electronic device associated with a second player, respectively” (paragraph [0032]). [The collaboration engine of the ubiquitous collaborator system supports both generic collaborative processes, along with task specific team processes instantiated through a sophisticated suite of advanced modular technologies.] 
“enable the first electronic device to generate a first collaboration command via the instantiated first collaboration interface and the second electronic device to generate a second collaboration command via the instantiated second collaboration interface” (paragraphs [0025], [0029]). [The ubiquitous collaborator configuration provides an upper-level ring of display and user interface panels and a middle-level ring of display and user interface panels, used for displaying team members co-located at various sites. In addition, a lower-level ring of display and user interface panels is configured to display virtual documents and/or models, which may be manipulated by the team members at the various sites ([0025]). The systems can manage the participants in the collaboration using voice commands ([0029]).]  (NOTE: The configuration providing an upper-level ring of display and user interface panels is equivalent to the “instantiated collaboration interface,” and the voice commands to “generate a collaboration command.”)
“detect a conflict between the first collaboration command and the second collaboration command; and provide an indication of the conflict between the first collaboration command and the second collaboration command” (paragraphs [0063], [0064]). [Through the use of hand-held and mobile devices, the ubiquitous technologies support collaboration with distributed members who may not have access to high-end simulations ([0063]).  Representative generic team and task factors that are supported include conflict resolution, collaborative problem solving, communication, performance management, and planning and task coordination ([0064]).  (NOTE: Since conflict resolution occurs, the conflict must inherently be detected.)
Rodriguez does not teach: 
“at least one non-transitory computer readable memory storing software instructions.’’ 
“instantiate a first collaboration interface and a second collaboration interface, each interface comprising at least a portion of the augmented 3reality game, from the set of collaboration interface components on a first electronic device associated with a first player and a second electronic device associated with a second player, respectively.”  
“wherein the first collaboration interface is instantiated based on the collaboration target in the portion of the augmented reality game, on the location, and on at least one first player characteristic, and wherein the second collaboration interface is instantiated based on the collaboration target in the portion of the augmented reality game, on the location, and on at least one second player characteristic.’’ 
 Levine teaches:  
“at least one non-transitory computer readable memory storing software instructions’’ (paragraphs [0698], [0699]). 
“instantiate a first collaboration interface and a second collaboration interface, each interface comprising at least a portion of the augmented 3reality game, from the set of collaboration interface components on a first electronic device associated with a first player and a second electronic device associated with a second player, respectively”  (paragraphs [0211], [0223], [0286], [0296]; fig. 1, elements 102a-n, 104).   [At the center of every multi-player game is the database 104, which manages the persistence of object state across the game world logins, sessions, Avatars, and property, and keeps a record of all significant state changes, such as when a player picks up a sword or spends a gold coin ([0211]).  Tables of the database include “Identities,” which describes who the player can embody within each game and associates Accounts with Avatars ([0223]).  Central to the operation of the database 104 is the concept of the object, which is a "physical" item that is part of a shared environment; along with generic data about the object (such as object type and attributes which are common to all objects of that type), the database 104 also captures data which are unique to a particular object's instantiating, including unique identifiers and descriptions ([0286]).  The end-user devices perform rendering and provide a user an interface to the Environment, and the Game Servers 102 a-n are necessary to tie Things together into the context of the environment via the interface with end-user devices in providing data streams necessary for participation and interface with the database, both for the instantiating of objects from the end-user perspective and the updating of an objects state information, including the location of objects within the environmental geometry, which will be tracked at the Game Server 102 level ([0296]).]   (NOTE: The use of Avatars is equivalent to “augmented 3reality game,” and the instantiation of objects from the end-user perspective via the interfaces to the “instantiation of a first and a second collaboration interface.”)
“wherein the first collaboration interface is instantiated based on the collaboration target in the portion of the augmented reality game, on the location, and on at least one first player characteristic, and wherein the second collaboration interface is instantiated based on the collaboration target in the portion of the augmented reality game, on the location, and on at least one second player characteristic’’ (paragraphs [0183], [0194], [0223], [0296]; fig. 1, elements 100, 102a-n, 104).  [The database stores information related to the players utilizing Grid system 100 and information related to the state of the objects in the system, including player registration, permission, ownership, and location information, as well as game environments and rules ([0183).  During operation of an instance of an interactive, multi-player game executing within Grid system 100, translator 108 acts as the interface between the players' client devices 112;  translator 108 facilitates communications between at least one of the servers 102 and the
plurality of different client devices 112, and is responsible for translating and bridging  between the game's signals and physical events into the protocol(s) being used by client devices 112 in order to communicate player movements, game rules, scene changes, player status, audio content, video displays, game score data, etc. ([0194).  
Tables of the database include “Identities,” which describe who the player can embody within each game and associates Accounts with Avatars ([0223]).  The end-user devices perform provide a user an interface to the Environment, and the Game Servers 102 a-n tie Things together into the context of the environment via the interface with end-user devices in providing data streams necessary for participation and interface with the database, both for the instantiating of objects from the end-user perspective and the updating of an objects state information, including the location of objects within the environmental geometry, which will be tracked at the Game Server 102 level ([0296]).]  (NOTE: The use of Avatars is equivalent to “augmented 3reality game,” the game's signals and physical events to “the collaboration target in the portion of the augmented reality game,” the player’s player registration, permission, ownership, movements, scene changes, player status, and location information to the “player characteristic,” and the instantiation of objects from the end-user perspective via the interfaces to the “instantiation of a first and a second collaboration interface.”)
Because both Rodriguez and Levine teach collaboration systems, as does the instant application, it would have been obvious to one skilled in the art at the time of the invention to include in the Rodriguez disclosure, the instantiation of collaborations between players based on specific requirements, as taught by Levine, and such inclusion would have provided an additional tool for players to control interaction with the augmented reality games, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR international Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 24,
Rodriguez in view of Levine teaches all the limitations of parent claim 23.
Rodriguez teaches: 
“wherein the at least one first player characteristic and the at least one second player characteristic are at least one of the following: a user game preference, a user access permission, a user game content ownership, a user hosting status, and a portion of a user game profile” (paragraph [0183]; fig. 1, element 100).  [The database stores information related to the players utilizing Grid system 100 and information related to the state of the objects in the system, including player registration, permission, ownership, and location information, as well as game environments and rules.]
Regarding claim 25,
Rodriguez in view of Levine teaches all the limitations of parent claim 23.
Rodriguez teaches: 
“wherein the at least one processor is further configured to reconcile the conflict between the first collaboration command with the second collaboration command” (paragraph [0064]).  [Representative generic team and task factors that are supported include conflict resolution.]
Regarding claim 26,
Rodriguez in view of Levine teaches all the limitations of parent claim 25.
Rodriguez teaches: 
“wherein the conflict is reconciled based on at least a portion of the sensor data” (paragraphs [0064], [0065]).  [Representative generic team and task factors that are supported include conflict resolution; a fixed component of the system use simulations to scaffold collaborative problem solving and to help team members identify critical problem cues and effectively represent such data in service of eliciting appropriate
team member participation ([0064]).  An example includes a friendly and intuitive ubiquitous collaborator interface via Automatic Speech Recognition (ASR) to enable a computer to convert a speech audio signal into its textual transcription ([0065]).]  (NOTE: An audio signal is detected by an audio sensor.)
Regarding claim 27,
Rodriguez in view of Levine teaches all the limitations of parent claim 25.
Rodriguez does not teach: 
“wherein the conflict is reconciled based on the at least one first player characteristic and the at least one second player characteristic.’’ 
Levine teaches:  
“wherein the conflict is reconciled based on the at least one first player characteristic and the at least one second player characteristic’’ (paragraph [0492]).  [There is a conflict between the Grid remaining context agnostic and yet not trusting the client to transmit legal object state, that is, not trusting the client to enforce the rules; the Game Server validates that the values that represent object state are limited, and legal values are restricted to an acceptable range.]  (NOTE: The lack of trust in the user to transmit a legal object state is equivalent to the “player characteristic” for one or two players.)
Because both Rodriguez and Levine teach collaboration systems, as does the instant application, it would have been obvious to one skilled in the art at the time of the invention to include in the Rodriguez disclosure, the resolution of conflicts based on user characteristics, as taught by Levine, and such inclusion would have provided an additional tool for resolving issues within the gaming system, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR international Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 28,
Rodriguez in view of Levine teaches all the limitations of parent claim 25.
Rodriguez does not teach: 
“wherein the conflict is reconciled based on at least in part on an attribute of the game object.’’ 
Levine teaches:  
“wherein the conflict is reconciled based on at least in part on an attribute of the game object’’ (paragraph [0247]).  [Game position information is "hardwired" as being non-game-agnostic into the Grid, because in the game context, position information is usually of an "essential" nature and needs to be passed with minimal overhead, such that the Grid can resolve the conflicts/interference.]  (NOTE: The position information is equivalent to the “attribute of the game object.”)
Because both Rodriguez and Levine teach collaboration systems, as does the instant application, it would have been obvious to one skilled in the art at the time of the invention to include in the Rodriguez disclosure, the resolution of conflicts based on game attributes, as taught by Levine, and such inclusion would have provided an additional tool for resolving issues within the gaming system, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR international Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 32,
Rodriguez in view of Levine teaches all the limitations of parent claim 23.
Rodriguez teaches:
“wherein the second electronic device is remote from the first electronic device” (paragraph [0011]).  [The system platform and associated devices connect co-located teams of people with individuals dispersed throughout various geographic locations.]
Regarding claim 33,
Rodriguez in view of Levine teaches all the limitations of parent claim 25.
Rodriguez does not teach: 
“wherein the second collaboration interface is instantiated based on a proximity of the second electronic device to the first electronic device.’’ 
Levine teaches:  
“wherein the second collaboration interface is instantiated based on a proximity of the second electronic device to the first electronic device’’ (paragraph [0568]).  [Each Server Thing interacts with others in its proximity through its area-of-interest; for example, each object on the Game Server can have a range of vision within which other objects are visible, and a presence with which other objects can collide; these complementary range/presence values form the basis for area-of-interest management.]    (NOTE: The range of vision is equivalent to “based on a proximity.”)
Because both Rodriguez and Levine teach collaboration systems, as does the instant application, it would have been obvious to one skilled in the art at the time of the invention to include in the Rodriguez disclosure, the use of proximity of objects to each other as a basis for instantiation, as taught by Levine, and such inclusion would have provided the ability to provide online collaborations at short enough distances to allow participants to physically meet, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR international Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 34,
Rodriguez in view of Levine teaches all the limitations of parent claim 25.
Rodriguez does not teach: 
“wherein the first collaboration interface is based on a proximity of the first electronic device to the game object and the second collaboration interface is based on a proximity of the second electronic device to the game object.’’ 
Levine teaches:  
“wherein the first collaboration interface is based on a proximity of the first electronic device to the game object and the second collaboration interface is based on a proximity of the second electronic device to the game object’’ (paragraph [0568]).  [Each Server Thing interacts with others in its proximity through its area-of-interest; for example, each object on the Game Server can have a range of vision within which other objects are visible, and a presence with which other objects can collide; these complementary range/presence values form the basis for area-of-interest management.]    
Because both Rodriguez and Levine teach collaboration systems, as does the instant application, it would have been obvious to one skilled in the art at the time of the invention to include in the Rodriguez disclosure, the use of proximity of objects to each other as a basis for instantiation, as taught by Levine, and such inclusion would have provided the ability to provide online collaborations at short enough distances to allow participants to physically meet, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR international Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 35,
Rodriguez in view of Levine teaches all the limitations of parent claim 23.
Rodriguez teaches:
“wherein the first collaboration interface and the second collaboration interface are based on at least one of the following: a first user game preference, a second, different user game preference, a first user game content ownership, a second, different user game content ownership, a first user game profile, a second, different user game profile, a first user device status, a first user device networking capability, a second, different user device status, and a second, different user device networking capability” (paragraph [0044]).  [The ubiquitous collaborator methodology automates the process through AI methods that consider features or characteristics such as user identified characteristics/preferences, but while providing useful insights, may also seek confirmation from the user.] 
Regarding claim 36,
Rodriguez in view of Levine teaches all the limitations of parent claim 23.
Rodriguez does not teach: 
“wherein the at least one processor is further configured to allow a user to make a purchase relating to the game object.’’ 
Levine teaches:  
“wherein the at least one processor is further configured to allow a user to make a purchase relating to the game object’ (paragraph [0621]).  [An important extension to the invocation of Python functions on the Game Server is the generation of secure requests, dialogs, and approved transactions; the process of generating a secure request begins when the Rules Enforcement Engine executes a Python script that requires obtaining client approval for a particular action to take place, such as the buy_a_duck  function, which transmits a secure request to the prospective purchaser that includes the dialog prompt "wanna buy a duck?"]  
Because both Rodriguez and Levine teach collaboration systems, as does the instant application, it would have been obvious to one skilled in the art at the time of the invention to include in the Rodriguez disclosure, the ability for users to make purchases, as taught by Levine, and such inclusion would have provided an additional function that would be desirable to some users, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR international Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 37,
Rodriguez in view of Levine teaches all the limitations of parent claim 36.
Rodriguez does not teach: 
“wherein the purchase comprises at least one of the following: a new set of collaboration interface components, new game content, new editing permission, a new user interface, a new game component, a new game editing command and a new game module.’’ 
Levine teaches:  
“wherein the purchase comprises at least one of the following: a new set of collaboration interface components, new game content, new editing permission, a new user interface, a new game component, a new game editing command and a new game module’ (paragraph [0619]).  [Python callback allows the Rules Enforcement Engine to validate that the calling object has the state properties to enable it to perform valid actions; the Python script may check that the caller really has two gold coins before allowing them to 'buy_ a_ duck', and that the vendor is actually in possession of a 'duck' to sell; in this way any set of rules may be correctly enforced.]  (NOTE: The two gold coins and the duck are equivalent to the “new game content.”)  
Because both Rodriguez and Levine teach collaboration systems, as does the instant application, it would have been obvious to one skilled in the art at the time of the invention to include in the Rodriguez disclosure, the ability for users to make purchases, as taught by Levine, and such inclusion would have provided an additional function that would be desirable to some users, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR international Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 38,
Rodriguez in view of Levine teaches all the limitations of parent claim 23.
Rodriguez teaches:
“wherein the first electronic device or the second electronic device comprises one or more of the following devices: a cell phone, a tablet, a phablet, a computer, a game console, and mobile phone” (paragraph [0034]).  [The ubiquitous collaborator characteristics and capabilities may include integration of web-based visual simulation with correlated interoperation and expansion of features on a variety of platforms, including mobile computing and telephony devices.]
Regarding claim 39,
Rodriguez in view of Levine teaches all the limitations of parent claim 23.
Rodriguez teaches:
“wherein the first collaboration command or second collaboration command comprises one or more of the following: an add command, a delete command, a modify command, an insert command, a review command, a proofread command, a crop command, a clip command, a speed up command, a highlight command, an enlarge command, a shrink command, a slowdown command, a distort command, a skew command, a rotate command, a reverse command, a mirror command, a superimpose command, a comment upon command, a manipulate command, a replace command, and a create command” (paragraph [0029]).  [Dynamically managing the participants in the conference may simply be done using voice commands; in the context of a court room, automatic transcription could be performed to replace human transcription normally performed, with documents reflecting proceedings generated automatically and shared with appropriate entities.]
Regarding claim 40,
Rodriguez in view of Levine teaches all the limitations of parent claim 23.
Rodriguez teaches:
“wherein the sensor data is one or more of the following: temperature data, image data, motion data, pressure data, gyroscope data, accelerometer data, audio data, video data, location data, text data, and GPS data” (paragraph [0032]).  [Embedded sensors can provide meaningful content and can augment the reality of the
environment, such as providing patient data or statistics, environmental conditions (e.g. storm surge/height/location data, wind speed, etc.), and can be used to generate or enhance simulation data.]
6
Allowable Subject Matter
Claims 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The recitation in Claim 29 of “The system of claim 25, wherein the conflict is reconciled based on at least in part on one of the following: a vote of one or more users, a user selection based on a user hierarchy, a recommendation based on rules, and a recommendation based on criteria” was not found in the prior art. Since Claims 30 and 31 depend from Claim 29, they are also objected to.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art references listed on Form PTO-892 and not used in the prior art rejections are relevant to this application.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHYLLIS A BOOK/
Primary Examiner, Art Unit 2454